Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1 and 17-29 in the reply filed on September 13, 2022 is acknowledged.  Claims 30 and 31 are withdrawn from consideration as directed to a non-elected invention.

			Claim Interpretation
The definitions of various terms used in the present specification and claims, as set forth on pages 7-10 of the specification, are noted.

			Effective Filing Date
The effective filing date of the instant claims is considered to be September 27, 2019, the filing date of PCT/EP2019/076175.  This appears to be the earliest disclosure by Applicant of the concept that “the nitrogen-rich organic compound is not acetonitrile”, required by independent claim 1 and thus by all dependent claims as well.

			Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19, 21, 23, 25 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The dependency of claim 19 appears to be in error as “the rare earth metal” lacks antecedent basis in claim 1.  For purposes of examination, this claim will be treated as dependent upon claim 18.
b) Claims 21 and 23 further define “the material comprising a platinum group metal” and “the material comprising gold”, respectively.  While not indefinite per se, it is noted that the independent claim recites those terms in the alternative, i.e. does not specifically require either of them to be present.  The examiner suggests revising these claims by inserting “comprising mixing a material comprising a platinum group metal” and “comprising mixing a material comprising gold” in claims 21 and 23, respectively, before the word “wherein”.
c) Claim 25 recites two different ranges for the ratio between carbon to nitrogen, rendering it unclear what processes are (or conversely are not) intended to fall within the scope of the claim.  For purposes of examination, processes that involve any ratio in either of those two ranges will be considered to meet the limitations of this claim.  Note, however, the rejection of this claim under 35 USC 112(d) below.
d) Similarly, claim 27 recites two different ranges for the heating temperature, rendering the scope of this claim ambiguous.

Claim 25 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 1 requires a stoichiometric ratio between carbon to nitrogen of 6:1-1:4.  The high end of the second range recited in claim 25 (1:10) is outside that scope.  Therefore claim 25 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, 21, 22, 26, 27, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103212422.  [Note: A translation of CN ‘422 has been obtained from PE2E search, is attached to this Office Action and will be referred to herein].
CN ‘422 discloses mixing cobalt acetylacetonate, palladium acetylacetonate, and polyacrylonitrile, and heating to a temperature of 8500C in the presence of a gas comprising hydrogen, to form palladium-cobalt nanoparticles, in accord with instant claims 1, 21, 22, 26 and 27.  See, for instance, para. [0058-0062] of the translation of CN ‘422.  The material thus produced is contacted with a solution comprising sulphuric acid, in accord with instant claims 17, 28 and 29. See para [0047-0050] of the translation.  Thus the disclosure of CN 103212422 is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103212422.
CN ‘422, discussed supra, does not clearly disclose mixing a support material with the metallic precursors in the prior art process.  However, i) the purpose of CN ‘422 is to produce a supported palladium-cobalt alloy nanometer particles of nanometer carbon fibre composite material (as recited in the Title of that reference), ii) para [0008] of the translation of CN ‘422 appears to suggest mixing a composite fiber with the metal precursors prior to heating, in accord with the instant claim, and iii) CN ‘422 produces an electrocatalyst, implying to one of skill in the art that a catalyst would be present on a support.  Therefore, the disclosure of CN ‘422 at least fairly suggests to one of skill in the art to modify the method disclosed therein by including a carbon based support material as claimed, during mixing and prior to heating.

Claims 1, 17-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/191126 in view of CN 102834174 B. [Note: A translation of CN ‘174 has been obtained from PE2E search, is attached to this Office Action and will be referred to herein].
WO ‘126 discloses producing catalysts made of alloy nanoparticles by mixing a noble metal precursor and a non-noble metal precursor and heating in hydrogen; see page 2 of WO ‘126.  Example 6 of WO ‘126 discloses such a method using YCl3 and PtCl4 as precursors in accord with instant claims 18-22.  This example further mixes Vulcan XC-72R carbon black, i.e. a “support material” within the scope of instant claim 24.  With respect to claim 27, this material is heated to 8000C; see Table 8 of WO ‘126.  With respect to instant claims 17, 28 and 29, the prior art discloses contacting the nanoparticles with a solution comprising H2SO4; see Example 7 of WO ‘126.
In addition to the above, Example 6 further mixes what can be designated “a nitrogen-rich organic compound”, but employs acetonitrile for this purpose which is prohibited by the negative limitation in the last line of instant claim 1.  CN ‘174 is similarly directed to making catalysts made of platinum based nanoparticles by reducing a solution containing precursors of platinum and other metal desired in the catalyst.  CN ‘174 indicates it was known in the art, at the time of filing of the present invention, to employ a solution including other nitrogen-rich compounds as a solvent in such a process, for instance ethylenediamine (see the bottom of page 7 and the top of page 12 of the translation of CN ‘174).  Ethylenediamine has a 1:1 ratio of C:N in accord with instant claim 25, and is within the Markush group of instant claim 26.
Based on this disclosure of CN 102834174, it would have been obvious for one of ordinary skill in the art to modify the method disclosed by WO 2017/111926 by employing some nitrogen-rich compound other than acetonitrile, e.g. ethylenediamine.

			Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a process as claimed and which employs a material comprising gold.

Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 20, 2022